DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP 2173.05(b).
Claims 1 and 13 each introduce “a braking system”.  It is unclear how many braking systems are required.
Claims 1 and 14 each introduce “a bicycle”.  It is unclear how many bicycles are required.
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-5, 10, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara et al (JP 2014-213790).
As per claim 1, Kuwabara et al discloses a hydraulic pressure control unit (Abstract) of a braking system (Title) mounted on a bicycle (Fig. 1; [0002]) and capable of executing an antilock braking control (Abstract), the hydraulic pressure control unit comprising: 
an inlet valve (23) and an outlet valve (24) which are opened and closed when the antilock braking control is executed; and 
a base body (13) to which the inlet valve and the outlet valve are attached, wherein a mount part (13) of the hydraulic pressure control unit for mounting the hydraulic pressure control unit to the bicycle is joined to a front fork (3, Fig. 1) of the bicycle.

As per claim 3, Kuwabara et al discloses the hydraulic pressure control unit according to claim 1, wherein a master cylinder port (25) to which a liquid pipe (9a) communicating with a master cylinder (8) is connected, a wheel cylinder port (26) to which a liquid pipe (9b) communicating with a wheel cylinder (5) is connected, and an internal flow path (31, 32, 33, 34) communicating the master cylinder port and the wheel cylinder port with each other are formed in the base body, and 
in a state where the bicycle stands upright, the master cylinder port is formed in a first surface (25, Fig. 7) that is an upper surface of the base body, and the wheel cylinder port is formed in a second surface facing the first surface of the base body (26, Fig. 7).
As per claim 4, Kuwabara et al discloses the hydraulic pressure control unit according to claim 3, wherein the inlet valve is driven by a first coil (23c), the outlet valve is driven by a second coil (24c), and the first coil and the second coil are erected on a third surface (137) of the base body, whose both ends reach the first surface and the second surface.
As per claim 5, Kuwabara et al discloses the hydraulic pressure control unit according to claim 4, wherein the first coil and the second coil are arranged side by side along a direction in which the first surface and the second surface are arranged (23c, 24c, Fig. 6).

As per claim 13, Kuwabara et al discloses a braking system (Title) comprising the hydraulic pressure control unit according to claim 1.
As per claim 14, Kuwabara et al discloses a bicycle (Fig. 1; [0002]) comprising the braking system according to claim 13.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 6-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al (JP 2014-213790) in view of Tsuruta (JP 2009-241701).
As per claim 6, Kuwabara et al discloses the hydraulic pressure control unit according to claim 4, but does not disclose further comprising a circuit board electrically connected to at least one of the first coil and the second coil, wherein the circuit board is held in a state where a mounting surface of the circuit board extends along the direction in which the first surface and the second surface are arranged.
Tsuruta discloses a brake fluid pressure control device further comprising a circuit board (3) electrically connected to at least one of the first coil and the second coil, 
	As per claim 7, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 6.  Kuwabara et al further discloses wherein the circuit board is held between the base body and a front wheel (2) of the bicycle.
As per claim 8, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 6.  Tsuruta further discloses further comprising a connector (5) electrically connected to the circuit board, wherein the connector is erected in a direction different from the direction in which the first surface and the second surface are arranged (5).
As per claim 9, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 8.  Tsuruta further discloses wherein the first coil, the second coil, and the connector are held in a state where leading ends of connecting terminals to the circuit board protrude from the same side with respect to the mounting surface of the circuit board (5, 23, Fig. 2).
As per claim 11, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 8.  Kuwabara et al discloses further comprising an accumulator (29) for storing brake fluid flowing through the internal flow path, wherein the accumulator is provided on the second surface of the base body (29, Fig. 7).  .
9.	Claim 1-5, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2007/0278853) in view of Kuwabara et al (JP 2014-213790).
As per claim 1, Bayer et al discloses a hydraulic pressure control unit (8; [0010]) of a braking system (Title) mounted on a bicycle (Title) and capable of executing an antilock braking control ([0035]), the hydraulic pressure control unit comprising: 
an inlet valve (21) and an outlet valve (22) which are opened and closed when the antilock braking control is executed; and 
a base body (8, Fig. 1) to which the inlet valve and the outlet valve are attached, wherein a mount part (8, Fig. 1) of the hydraulic pressure control unit for mounting the hydraulic pressure control unit to the bicycle is joined to a front strut (Handlebar 9 is joined to the front strut) of the bicycle.  Bayer et al does not disclose a front fork.
Kuwabara et al discloses a brake system comprising a front fork (3, Fig. 1) of the bicycle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wheel strut of Bayer et al by using a fork as taught by Kuwabara et al in order to provide adequate vehicle support.

    PNG
    media_image1.png
    605
    940
    media_image1.png
    Greyscale

As per claim 2, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 1.  Bayer et al further discloses wherein in a state where the bicycle standing upright is viewed from the front, the base body is located behind the front fork (Fig. 1).
As per claim 3, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 1.  Bayer et al further discloses wherein a master cylinder port (Fig. 2) to which a liquid pipe (Fig. 2) communicating with a master cylinder (7) is connected, a wheel cylinder port (Fig. 2) to which a liquid pipe (Fig. 2) communicating with a wheel brake (5) is connected, and an internal flow path (Fig. 2) communicating the master cylinder port and the wheel cylinder port with each other are formed in the base body, and 

Kuwabara et al discloses a wheel cylinder (5).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic wheel brakes of Bayer et al by using wheel cylinders as taught by Kuwabara et al in order to provide adequate braking force.
	As per claim 4, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 3.  Kuwabara et al further discloses wherein the inlet valve is driven by a first coil (23c), the outlet valve is driven by a second coil (24c).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetically operable valves of Bayer et al by using coils as taught by Kuwabara et al in order to provide effective valve operation.  Bayer et al further discloses wherein the first coil and the second coil are erected on a third surface (Fig. 2) of the base body, whose both ends reach the first surface and the second surface.
As per claim 5, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 4.  Bayer et al further discloses wherein the first coil and the second coil are arranged side by side along a direction in which the first surface and the second surface are arranged (21, 22, Fig. 2).
As per claim 12, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 1.  Bayer et al further discloses wherein the hydraulic pressure control unit is a pump-less type ([0034]).

As per claim 14, Bayer et al and Kuwabara et al disclose the braking system according to claim 13.  Bayer et al further discloses a bicycle (Title).
10.	Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2007/0278853) in view of Kuwabara et al (JP 2014-213790) and further in view Tsuruta (JP 2009-241701).
As per claim 6, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 4, but do not disclose a circuit board.
Tsuruta discloses a brake fluid pressure control device further comprising a circuit board (3) electrically connected to at least one of the first coil and the second coil, wherein the circuit board is held in a state where a mounting surface of the circuit board extends along the direction in which the first surface and the second surface are arranged (3, Fig. 2)..  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bayer et al by providing a circuit board with a connector as taught by Tsuruta in order to ensure functionality.
As per claim 7, Bayer et al, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 6.  Bayer et al further discloses wherein the circuit board is held between the base body and a front wheel (23) of the bicycle.
As per claim 8, Bayer et al, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 6.  Tsuruta discloses further comprising a connector (5) electrically connected to the circuit board, wherein the connector is 
As per claim 9, Bayer et al, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 8.  Tsuruta further discloses wherein the first coil, the second coil, and the connector are held in a state where leading ends of connecting terminals to the circuit board protrude from the same side with respect to the mounting surface of the circuit board (5, 23, Fig. 2).
11.	Claims 1-2, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weh et al (US 2015/0329094) in view of Kuwabara et al (JP 2014-213790).
As per claim 1, Weh et al discloses a hydraulic pressure control unit (20) of a braking system (12) mounted on a bicycle (10) and capable of executing an antilock braking control (Title), the hydraulic pressure control unit comprising: 
an inlet valve (36; [0054]) and an outlet valve (38; [0054]) which are opened and closed when the antilock braking control is executed; and 
a base body (34) to which the inlet valve and the outlet valve are attached, wherein a mount part (108) of the hydraulic pressure control unit for mounting the hydraulic pressure control unit to the bicycle is joined to a front strut (Fig. 1) of the bicycle.  Weh et al does not disclose a front fork.
Kuwabara et al discloses a brake system comprising a front fork (3, Fig. 1) of the bicycle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wheel strut of Weh et al by using a fork as taught by Kuwabara et al in order to provide adequate vehicle support.

As per claim 12, Weh et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 1.  Weh et al further discloses wherein the hydraulic pressure control unit is a pump-less type (Fig. 1).
As per claim 13, Weh et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 1.  Weh et al further discloses a braking system (12).
As per claim 14, Weh et al and Kuwabara et al disclose the braking system according to claim 13.  Weh et al further discloses a bicycle (10).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Valve blocks
Nakamura (JP 2009-234502).
Sagayama et al (US 2015/0191161).
Hashida (US 5,988,772).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657